74 So.3d 182 (2011)
IZAAK WALTON INVESTORS, LLC, a Florida limited liability company; Sherwood Partners, LLC, a Florida limited liability company; Gulf To Bay Yankeetown, LLC, a Florida limited liability company; RDG Partners, *183 L.P., a Georgia limited partnership; James Sherwood; Robert E. Dowdell; Dennis Chookaszian; Karen Chookaszian; Michael J. Spittler; Michael A. Partiarca; Peter Spittler; and Michael Chookaszian, Petitioners,
v.
BRANCH BANKING AND TRUST COMPANY, a North Carolina banking institution, successor in interest to Colonial Bank by asset acquisition from the FDIC as Receiver for Colonial Bank, Respondent.
No. 1D11-3241.
District Court of Appeal of Florida, First District.
November 16, 2011.
Kimberly L. Sharpe of Johnson, Pope, Bokor, Ruppel & Burns, LLP, Clearwater, for Petitioners.
John A. Anthony and Allison C. Doucette of Anthony & Partners, LLC, Tampa, for Respondent.
PER CURIAM.
The petition for writ of certiorari filed in this case to address the trial court's May 19, 2011, order entitled Final Judgment of Foreclosure on Count III of Complaint, is DENIED AS MOOT in light of the trial court's August 4, 2011, Order Vacating Final Judgment of Foreclosure on Count III of Complaint.
DAVIS, PADOVANO, and ROWE, JJ., concur.